Citation Nr: 0526622	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  03-34 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
bilateral foot disorder.  

3.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for a 
right knee disability.

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
gastritis.  

5.  Entitlement to service connection for a right shoulder 
disability.  

6.  Entitlement to service connection for post-traumatic 
stress disorder.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
October 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Washington, D.C., 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran provided testimony at RO hearings conducted in 
November 2000 and in April 2002 and at a Board Central Office 
hearing in April 2005.  Transcripts of these proceedings have 
been made a permanent part of the record.  

At the April 2005 Central Office hearing, the veteran raised 
an issue of entitlement to service connection for a skin 
condition to include pseudofolliculitis or eczema.  This 
matter is referred to the RO for all appropriated development 
and adjudication.  

The veteran's claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD) is REMANDED to the RO 
pursuant to Manlincon v. West, 12 Vet App 238 (1999).  In 
addition, the issues of entitlement to service connection for 
a bilateral foot disability, for a right knee disability and 
for gastritis are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's service-connected back disability is 
currently manifested by no more than moderate limitation of 
motion without evidence of following symptoms: listing of 
whole spine to opposite side; positive Goldthwaite's sign; 
marked limitation of forward bending in standing position; 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space; some of the above 
with abnormal mobility on forced motion; thoracolumbar 
flexion limited to 30 degrees, ankylosis; bowel or bladder 
dysfunction; or evidence of intervertebral disc syndrome.   

3.  Service connection was denied for a foot disability in a 
February 1976 rating decision; the veteran, who was notified 
of that determination by a letter dated later that month, did 
not perfect his appeal; in addition, service connection was 
denied for a foot condition in June 1994, and again, the 
veteran did not initiate an appeal after notice was provided 
to her in a June 1994 letter.  

4.  The evidence received into the record after the June 1994 
shows that the veteran currently has arthritis of the feet; 
this evidence of current disability is so significant that it 
must be viewed with the other evidence of record in order to 
fairly decide the claim.  

5.  Service connection was denied for disability in the right 
knee in a June 1994 rating decision and the veteran was 
afforded notice of that denial in a June 1994 letter; the 
veteran did not initiate a timely appeal from that 
determination.  

6.  The evidence received into the record since the June 1994 
decision includes testimony that contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, and is so significant 
that it must be viewed with all the evidence in order to 
fairly decide the claim.  

7.  Service connection was denied for gastritis originally in 
a November 1998 rating decision; the RO notified the veteran 
of that determination by a November 1998 letter, but the 
veteran did not initiate a timely appeal.  

8.  The evidence received into the record since the November 
1998 rating decision is so significant that it should be 
viewed with all the evidence in order to fairly decide the 
veteran's claim.  

9.  The veteran is not shown to have a right shoulder 
disability that is associated with injury, disease or event 
noted during his military service.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for lumbosacral 
strain have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, Codes 5235-5243 (2004); Codes 5292, 5295 
(prior to September 26, 2003).  

2.  The June 1994 rating decision that denied entitlement to 
service connection for a bilateral foot disability and a 
right knee disability was final.  38 U.S.C.A. § 7105 (West 
2002).  

3.  New and material evidence has been received to reopen the 
claims of entitlement to service connection for a bilateral 
foot disorder and a right knee disability.  38 U.S.C.A. §  
5107 (West 2002); 38 C.F.R. § 3.156 (2004).  

4.  The November 1998 rating decision that denied entitlement 
to service connection for gastritis was final.  38 U.S.C.A. 
§ 7105 (West 2002).  

5.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for gastritis.  
38 U.S.C.A. §  5107 (West 2002); 38 C.F.R. § 3.156 (2004).  

6.  A right shoulder disability was not incurred in or 
aggravated by the veteran's military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating-Lumbosacral strain.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1 4.2.  

The Board observes that veteran's current rating of 20 
percent has been in effect since 1993.  The Board notes in 
addition, that the schedule for rating spine disabilities was 
revised, effective September 26, 2003.  See 68 Fed. Reg. 
51454-51456 (August 27, 2003). 

When there is a pertinent change in a regulation while a 
claim is on appeal to the Board, the Board must take two 
sequential steps.  First, the Board must determine whether 
the amended regulation is more favorable to the claimant than 
the prior regulation.  Second, the Board must apply the more 
favorable provision to the facts of the case.  The 
determination of whether an amended regulation is more 
beneficial to a claimant than the prior provisions must be 
made on a case-by-case basis.  VAOPGCPREC 11-97 (March 25, 
1997).

Under the Supreme Court's precedents, if applying a new 
statute or regulation to a pending claim would have a 
genuinely retroactive effect, it may not be applied, but if 
there would be no such retroactive effect, the new statute or 
regulation must ordinarily be applied.  VAOPGCPREC 7-2003 
(November 19, 2003); See also Kuzma v Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

The Board observes in addition that the VAOPGCPREC 3-2000 
(April 10, 2000) specifically addresses the subject of 
retroactive applicability of revised rating schedule criteria 
to increased rating claims.  In brief, the opinion holds that 
when a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, the Board should 1) determine whether the 
intervening change is more favorable; 2) if the amendment is 
more favorable, the Board should apply that provision to rate 
the disability for periods from and after the effective date 
of the regulatory change and; 3) the Board should apply the 
prior regulation to rate veteran's disability for periods 
proceeding the effective date of the regulatory change. Id.  
The Board is bound by decision made by the General Counsel 
opinions. 38 U.S.C.A. § 7104(c).  

Prior to September 26, 2003, the veteran's lumbosacral strain 
was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
as 20 percent disabling.  This rating corresponds to muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  Diagnostic Code 
5295 provides a maximum disability rating of 40 percent for 
severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Under 38 C.F.R. § 4.71a, DC 5292 (as in effect prior to 
September 26, 2003), a 20 percent rating is warranted where 
the limitation of motion in the lumbar spine is moderate.  A 
40 percent evaluation is assigned for severe limitation of 
motion.  

The Board observes that the words "moderate" and "severe" are 
not defined in the VA rating schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6 (2004).  The Board further observes 
that normal ranges of motion for the thoracolumbar spine were 
promulgated in the most recent edition of the Code of Federal 
Regulations. 38 C.F.R. § 4.71a (Plate V) (2004).  The normal 
ranges of motion for the thoracolumbar spine are as follows:  
Flexion 90 degrees; Extension 30 degrees; Lateral flexion 
(bilaterally) 30 degrees; Rotation (bilaterally) 30 degrees.  
Id.

Under the amendment to the rating schedule that became 
effective on September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including lumbosacral strain under Diagnostic Code 5237.  See 
68 Fed. Reg. 51, 454, 51,456 (Aug. 27, 2003) (effective Sept. 
26, 2003).

Under the general rating formula, a 20 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine 
greater than 20 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine note greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent evaluation is warranted 
where there is forward flexion of the cervical spine of 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A 40 percent evaluation requires unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation requires unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation is warranted 
where unfavorable ankylosis of the entire spine is 
demonstrated. 38 C.F.R. § 4.71a, DC 5237.  These evaluations 
are for application with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
Id.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate Diagnostic Code.  
Id.  Note (1).  However, there is no showing that the veteran 
now objectively manifests neurologic symptoms, aside from 
some sciatica.  Specifically, the Board observes that 
clinical evaluation has ruled out the presence of any 
intervertebral disc disorder as disclosed by reports of 
magnetic resonance imaging, including that conducted in March 
2003.  

In evaluating the veteran's claim, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to pain, weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In DeLuca, it was held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  With respect to the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  

The Board has reviewed the pertinent evidence of record and 
finds that the preponderance of the evidence is against the 
claim of entitlement to an increased rating for a low back 
disability under either the old or amended criteria.  

Evidence of record describing the veteran's low back 
disability does not show severe lumbosacral strain, listing 
of whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  In addition, 
there is no evidence of more than moderate limitation of 
motion.  

When examined by VA in October 1999, the veteran demonstrated 
forward flexion to 70 degrees, backward extension to 25 
degrees, lateral flexion to 40 degrees and rotation to 35 
degrees for a total of 170 degrees.  When examined in October 
2003, the veteran showed forward flexion to 60 degrees, 
backward extension to 20 degrees, lateral flexion to 20 
degrees and rotation to 30 degrees for a total of 130 
degrees.  These findings fit within the ranges provided under 
the General Rating Formula for Diseases and Injuries of the 
Spine at 20 percent disabling.  These findings do not 
demonstrate entitlement to the next higher rating under the 
criteria for rating back disabilities, in effect since 
September 26, 2003.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  See 
Plate V under 38 C.F.R. § 4.71a.  

Furthermore, he has also not demonstrated forward flexion of 
the thoracolumbar spine of 30 degrees or less or unfavorable 
ankylosis of the throacolumbar spine.  Consequently, he does 
not satisfy the requirements for the next higher evaluation 
of 40 percent for disability in the lumbosacral spine.  

Pain is the predominant feature of the veteran's service-
connected disability picture.  Both VA and private treatment 
reports show that he reported having pain, sometimes of a 
radicular nature in the low back.  An August 2002 report from 
Provident Hospital shows that the veteran described his pain 
as being a 6 on a scale from 1 to 10; a February 2002 VA 
treatment report show that he veteran reported that his could 
be as severe as an 8 out of 10.  He provided testimony in an 
April 2002 RO hearing and at an April 2005 Central Office 
hearing to the effect that he is required to take Motrin 
because of the pain caused by his service-connected back 
disability.  

Objective evidence of pain on motion was not shown on VA 
examination in 1999, but was recorded on the report of 
February 2002 and subsequent VA examinations.  On the most 
recent examination conducted in October 2003, pain was 
revealed with all attempted motion.  Also, the examiner noted 
that fatigability could not be determined, as the veteran 
could not perform repetitive motion due to his pain symptoms.  
The Board observes in addition that the veteran had 5/5 
muscle strength in the lower extremities, a normal sensory 
examination was intact and an absent deep tendon reflexes in 
the lower extremities bilaterally.  While functional loss due 
to pain, weakness and other factors is evident from the 
evidence of record, functional loss is not shown to be 
equivalent to unfavorable ankylosis (for 40 percent), 30 
degrees or less of forward flexion (for a 30 percent 
evaluation), or more than moderate limitation of motion (for 
an increase under the old regulations).  In other words, the 
pain he experienced with movement did not push him into the 
next higher level of disability based upon greater limitation 
of motion.  

In view of the foregoing, an evaluation in excess of 20 
percent for lumbosacral strain is not supported by the 
record.  



New and Material Evidence

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001). 

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals (Federal Circuit Court) 
overruled a holding in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which limited the reopening of previously denied 
claims based upon "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  See Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, on November 9, 
2000, the President signed into law the Veterans Claim 
Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) that eliminated the requirement of a well-grounded 
claim.  The Board observes that VCAA resulted in revisions to 
38 C.F.R.§ 3.156; however, the effective date of these 
changes in August 29, 2001.  The veteran filed his current 
claim to reopen in March 2001, and consequently his claim 
does not come under the purview of these changes.  

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).  The Board acknowledges that for the purpose of 
establishing new and material evidence, the credibility of 
the new evidence is presumed.  Kutscherousky, v. West, 12 Vet 
App 369 (1999).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

The law in effect since the August 29, 2001 revisions 
provides that a claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating. 38 C.F.R. § 3.156(a) (2004).  

Bilateral foot disability.

Service connection was denied for a foot disability in a 
February 1976 rating decision.  The basis of the denial of 
benefits was that there was no evidence of current 
disability.  The evidence of record at that time, included 
service medical records that show that the veteran was 
afforded treatment for pain in the right foot beginning in 
January 1975.  A February 1975 reports shows a diagnosis of 
metatarsalgia secondary to training.  No further complaints 
or findings were indicated after February 1975.  The report 
of the initial VA examination shows that the veteran reported 
having complaints of swelling of the feet.  X-ray 
examination, however, revealed no abnormality of the feet.  
The veteran was notified of the denial of service connection 
in correspondence dated later that month.  The veteran did 
not initiate a timely appeal from the denial of service 
connection for a foot condition.  Consequently, the February 
1976 decision is final under 38 U.S.C.A. § 7105.  He 
attempted to reopen this claim again in the early 1990's and 
the RO again denied the claim in June 1994.  He did not 
appeal that decision and it too became final.  

The veteran attempted to reopen his claim for entitlement to 
service connection in February 2002.  The veteran contends 
that he currently has as foot disability related to his 
military service.  He has provided testimony to the effect 
that he was treated for his feet during his service and 
stated that osteoarthritis of the feet was diagnosed in 2001.  

The Board has reviewed all pertinent records and finds that 
the evidence received since the June 1994 rating decision is 
new, as it was not previously of record and is material, as 
it relates to an unestablished fact necessary to substantiate 
the claim.  In the instant case, the reason for the denial in 
1994 was the originating agency's determination that there 
was no objective evidence of an existing foot disability.  

The evidence received into the record since the June 1994 
rating decision includes the first documented evidence of a 
foot disability is recorded in reports of VA outpatient 
treatment dated from 2002 showing degenerative joint disease 
of the feet.  This evidence relates to an unestablished fact 
necessary to substantiate the claim for entitlement to 
service connection and consequently constitutes new and 
material evidence in the veteran's claim for service 
connection for a bilateral foot disability.  

Right knee disability.

Service connection was denied for knee disability in a June 
1994 rating decision.  The veteran was notified of that 
denial by a letter dated in June 1994.  The evidence in the 
record at the time of that denial included service medical 
records showing that the veteran complained of right leg pain 
in April 1975 after a parachute accident.  Nothing 
specifically related to the right knee is indicated.  The 
reports Howard University in 1993 show that the veteran's 
right knee showed hypertrophy degenerative changes.  The RO 
concluded that the veteran's service medical records did not 
indicate that the veteran had complaints or treatment for any 
chronic knee abnormality or injury.  

At his Central Office hearing, the veteran has provided 
testimony to the effect that he incurred injury to his knee 
during his military service, explaining that he participated 
in over 500 parachute jumps.  The Board notes that this 
testimony contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability.  Consequently, it must viewed in the context of 
all the evidence in order to fairly decide the claim.  In 
view of the foregoing, the claim for service connection for a 
right knee disability is reopened.  



Gastritis

The Board observes that service connection was denied 
previously for gastritis in a November 1998 rating decision.  
The basis of that denial was that the veteran's service 
medical records did not show treatment for condition during 
the veteran's military service and that there was 
insufficient evidence to establish service connection for 
gastritis on a secondary basis.  The veteran was notified of 
that determination in a letter dated later that month.  The 
veteran did not submit a timely appeal to this determination.  
The veteran attempted to reopen his claim for service 
connection for gastritis in March 2000.  Consequently, the 
law pertaining to new and material evidence in effect prior 
to August 29, 2001 must be applied.  

In the veteran's case, evidence received into the record 
since the November 1998 denial includes statements and 
testimony emphasizing that the veteran's current 
gastrointestinal condition may be caused or worsened by the 
medication used to treat his service-connected back 
disability.  In April 2005, the veteran's representative 
submitted information concerning the medications prescribed 
to the veteran by his VA providers.  This information 
includes references to stomach distress as a possible side 
effect.  Consequently, the additional evidence tends to 
support the veteran's claim that medication taken to treat 
his service-connected disability cause his gastritis.  

This evidence is new in that it was not previously of record.  
In addition, it is material as it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's disability.  Consequently, it must be viewed 
in the context of all the evidence in order to fairly decide 
the claim.  In view of the foregoing, the claim for service 
connection for gastritis is reopened.  

Service Connection-Right Shoulder

In general entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Arthritis may be presumed to have been incurred in active 
service if demonstrated to a compensable degree within one 
year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

The veteran's service medical records show that he was 
afforded treatment for pain in the right shoulder from 
February 1975.  This complaint was associated with carrying a 
weapon.  No diagnosis was recorded.  No further complaints of 
shoulder pain were recorded after June 1975.  No shoulder 
disability was observed on the initial VA examination.  
Moreover, the Board observes that there is no current 
evidence of right shoulder disability.  While reports of 
private treatment from Provident Hospital show treatment for 
a left shoulder disability in 2003, there is no reference to 
the right shoulder.  

While the veteran's allegations, testimony and reports about 
right shoulder disability have been considered, such 
statements are probative only to the extent that a layperson 
can discuss personal experiences.  But, generally, laypersons 
cannot provide medical evidence because they lack the 
competence to offer medical opinions.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  In essence, the veteran's 
allegations are probative only to the extent that they 
constituted evidence of continuity of symptomatology.  The 
veteran is advised that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 
Vet.App. 282 (1999).  

There is no medical evidence showing current disability of 
the right shoulder.  In the absence of evidence of current 
disability, the evidence of record does not support a claim 
for service connection for a right shoulder disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the positive and 
negative evidence is not in relative equipoise with respect 
to whether that the veteran currently has a right shoulder 
associated with injury, disease or event noted during his 
military service.  Therefore, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In view of the foregoing, entitlement 
to service connection for a right shoulder disability is 
denied.  

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

The RO notified the veteran of its duty to inform and assist 
him in its July 2001 and March 2002 letters.  These letters 
informed him how he could prevail on the issues of increased 
rating and service connection and of VA's duties to assist 
him in the presentation of his claim.  The RO afforded the 
veteran details about the sources of evidence that might show 
his entitlement.  Specifically, veteran was informed of the 
allocation of burdens of obtaining the needed information.  
He was asked to tell VA about any other information or 
evidence he wanted it to get for him.  

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In this case, the 
initial denial of a higher rating for the service-connected 
low back disability was issued prior to the passage of VCAA.  
The veteran was advised of the change and associated 
responsibilities by a full and complete notice letter 
provided in July 2001.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Mayfield v. Nicholson, No. 02-1077 (Fed. 
Cir. April 14, 2005).  

The Board observes that the RO did not specifically asked the 
veteran to submit all evidence in his possession, it did 
advise him that he should send all pertinent evidence as soon 
as possible.  Any prejudice would exist only if the appellant 
had evidence in his possession, not previously submitted, 
that is of the type that should be considered by VA in 
assessing his claim.  Id.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Thus, the Board concludes that any 
errors of timing or content are harmless in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

With respect to the duty to assist, VA obtained and 
associated the veteran's service medical records, VA 
treatment records and assembled reports of private treatment.  
In addition, the RO also provided the veteran with VA 
examinations to determine current nature and severity of his 
medical disabilities and provided him an opportunity to 
provide testimony at three hearings on appeal.  

In view of the foregoing, VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he is not prejudiced by the Board's proceeding to 
the merits of the claim.  


ORDER

1.  An increased rating for lumbosacral strain, currently 
evaluated as 20 percent disabling is denied.  

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a bilateral 
foot disorder.  To this extent, the appeal is allowed.  

3.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a right knee 
disability.  To this extent, the appeal is allowed.  

4.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for gastritis.  To 
this extent, the appeal is allowed.  

5.  Service connection for a right shoulder disability is 
denied.  




REMAND

The veteran's claims for service connection for a bilateral 
foot disability, a right knee disability and gastritis have 
been reopened.  The veteran is advised that when new and 
material evidence is presented or secured with respect to a 
claim, which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  

As noted above, the veteran was treated for foot disability 
in service and is currently diagnosed with degenerative joint 
disease of the feet.  A remand is required, as service 
medical records indicate treatment, raising possibility that 
medical examination might aid in substantiating service 
connection claim.  See Duenas v. Principi, 18 Vet.App. 512 
(2004).  

With respect to the right knee disability, the Board finds 
that additional development is necessary to determine if the 
veteran currently has a right knee disability that is related 
to injury, disease or event noted during his military 
service.  In particular, the RO should obtain medical 
examination to establish or rule out the presence of right 
knee disability, including arthritis and acquire a nexus 
opinion as to the medical likelihood that the veteran's 
current disability is related to the veteran's military 
service.  

In addition, the Board notes that the veteran claims that he 
has developed gastritis as a result of medication used to 
treat his service-connected back disability.  A medical 
examination with a nexus opinion would be helpful to 
determine whether the veteran currently has gastritis 
associated with treatment provided for his service-connected 
disability.  

The RO denied entitlement to service connection for PTSD in a 
November 2001 rating decision.  The RO notified the veteran 
of that determination by correspondence dated in December 
2001.  The veteran expressed disagreement with that 
determination at his RO hearing conducted in April 2002.  
Hearing testimony, when reduced to writing by hearing 
transcript, meets the requirement that a notice of 
disagreement be in writing as of the date of certification of 
transcript.  C.f. Tomlin v. Brown, 5 Vet. App. 355 (1993).  
The RO should issue a statement of the case with respect to 
these issues.  Manlincon v. West, 12 Vet App 238 (1999).  

1.  Afford the veteran a VA podiatry 
examination in order to determine the 
current nature and etiology of any 
existing bilateral foot disability.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
Based on a review of the clinical record, 
the examiner is requested to provide an 
opinion as to whether the veteran 
currently has a bilateral foot disorder 
that is related to injury, disease or 
event noted during his military service.  
In particular, the examiner is asked to 
answer the following question:  Is it 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran currently has a bilateral 
foot disorder that is causally related to 
the veteran's military service?  The 
clinical basis for the opinion should be 
set forth in detail.  

2.  Afford the veteran a VA joints 
examination in order to determine the 
current nature and etiology of any 
existing right knee disability.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
Based on a review of the clinical record, 
the examiner is requested to provide an 
opinion as to whether the veteran 
currently has a right knee disability 
that is related to injury, disease or 
event noted during his military service.  
In particular, the examiner is asked to 
answer the following question:  Is it 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran currently has a right knee 
disability that is causally related to 
the veteran's military service?  The 
clinical basis for the opinion should be 
set forth in detail.  

3.  Afford the veteran a VA 
gastrointestinal examination in order to 
determine the current nature and etiology 
of any existing gastrointestinal 
disorder.  All indicated special studies 
and tests should be accomplished.  The 
claims folder should be made available to 
the examiner for use in studying the 
case.  Based on a review of the clinical 
record, the examiner is requested to 
provide an opinion as to whether the 
veteran currently has a gastrointestinal 
disorder that was caused or worsened by 
medication used for treating his service-
connected back disability.  In 
particular, the examiner is asked to 
answer the following question:  Is it 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran currently has a 
gastrointestinal condition that was 
caused or worsened by medication used to 
treat the veteran's service-connected 
back disability?  The clinical basis for 
the opinion should be set forth in 
detail.  

4.  Provide a statement of the case in 
connection with the veteran's claim for 
service connection for PTSD.  Advise the 
veteran that he must submit a timely 
substantive appeal in order to perfect 
his appeal with respect to this issue.  

5.  Thereafter, the RO should 
readjudicate the claims on appeal based 
on the above development.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





 Department of Veterans Affairs


